Title: To George Washington from Betty Washington Lewis, 19 April 1792
From: Lewis, Betty Washington
To: Washington, George



My Dear Brother
[Fredericksburg, Va.] April the 19: 1792

I receivd yr letter of the 8th of April and am under great obligations to you, for the kind proposials there in Contain’d—Howels absence from Town at this time prevents his acknowledging—your kindness with his own hand I shall send an express of immediately with yr letter to him, and you may expect an answer in less than a Fortnight.
Howell my Dear Brother is a Boy of very Slender Education—his Fathers Death at so Early a Period has been a great disadvantage to him, left without any Person of Age and Judgement—to examine his improvements he has been entirely left to him Self—and of Course not very well informd, However he has an exceeding Good disposition and the employment you have design’d for him not difficult, I hope when you see a letter from him it will answer your Expectations, However you will be the best Judge. with sincere love to My Sister Yr Self & Family I am Dear Brothe. Your Affctionate Sister

Betty Lewis

